 108DECISIONSOF NATIONALLABOR RELATIONS BOARDNorthwest Steel,Inc.andChauffeurs,Teamsters,Warehousemen and Helpers Local No. 45,affiliat-ed with the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica,Independent,Petitioner.Case19-RC-6215November 7, 1972DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn July 10, 1972, the Acting Regional Director forRegion 19 issued a Decision and Order in the above-entitledproceeding in which he found that therequested unit of "truckdrivers, warehousemen, andsteelhandlers .. ." comprised but one employee andthereforedismissed the petition.Thereafter, inaccordancewith Section 102.07 of the NationalLabor Relations Board Rules and Regulations, thePetitioner filed a request for review of the ActingRegional Director's Decision on the ground that heerred in finding Earl Ennen, the warehouse foreman,tobe a supervisor as defined in the Act and,therefore, should have directed an election. Bytelegraphic order dated August 30, 1972, the requestfor review was granted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the entire record in thiscasewith respect to the issues under review andmakes the following findings:At its Great Falls, Montana, steel facility hereinvolved, the Employer is engaged in the retail andwholesale sale of industrial steel, such as plate,beams, and reinforced bar. The total personnelcomplement at the facility consists of Morris Rose,the general manager; Bruce Gessner, sales represent-ative;Earl Ennen, warehouse foreman; and DavidWeatherbee, warehouseman. The parties agreed thatRose is a supervisor. The Acting Regional Directorfound that Gessner, essentially an outside salesman,is not part of the requested unit. He also found thatEnnen had sufficient supervisory power to requirehis exclusion, pointing to evidence that he hadauthority to fire and that he directed Weatherbee inhiswork. The Petitioner contends that the recorddoes not support a finding that Ennen is a supervisoras defined in the Act. We agree.Ennen has worked for the Employer for 19 years.He is in charge of the yard where he and Weatherbeeunload incoming steel, fill orders as they are receivedfrom the office, load the trucks, and make localdeliveries. Because of an injury sustained 2 years ago,Ennen attempts to avoid heavy manual labor. LikeWeatherbee, he is paid on an hourly basis but hispaycheck is not docked when he takes time off forshort periods.Although Ennen stated that he had authority todischarge, he went on in his testimony to say that hedoubted he had such authority and in fact had neverexercised it, and would not exercise it. He furtherstated that in actuality he referred all supervisorymatters to Rose. His direction of Weatherbee'sactivities,when both are present, appears to requireno independent judgment, as it is based on estab-lished procedures for filling orders.Upon these facts and the entire record in this case,we find, contrary to the Acting Regional Director,that Ennen does not, possess or exercise any of theindicia of supervisory authority as defined in the Act,and we include him in the requested unit.'Accordingly, we find that the following employeesof the Employer constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:All truckdrivers, warehousemen, and steel handlersat the Employer's Great Falls,Montana, steelwarehousing facility, excluding office clerical em-ployees, salesmen, guards, and supervisors as definedin the Act.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]1Green BrothersLumber Corp,158NLRB 1642, 1644;United StatesGypsum Company,116 NLRB 1771, 1773.200 NLRB No. 22